—Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 19, 1992 (People v Sallito, 186 AD2d 766), affirming a judgment of the Supreme Court, Suffolk County, rendered May 29, 1991.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Rosenblatt, J. P., Thompson, Ritter and Friedmann, JJ., concur.